DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1 & 4 are pending and have been examined in this application. 

Claim Objections
Claim 4 is objected to because of the following informalities:  In Claim 4, line 2, “the extrusion mechanism” should read – the at least one vibration plate --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,181,475 to Breen.

A) As per Claim 1, Breen teaches a vortex ring generation device (Breen: Figure 2), comprising: 
a casing (Breen: Figure 2, Item 30) having a gas passage (Breen: Figure 2, Item 31) and a discharge port (Breen: Figure 2, Item 38); and 
an extrusion mechanism (Breen: Figure 2, Item 34) configured to extrude gas in the gas passage through the discharge port such that the gas in a vortex ring shape is discharged from the discharge port,
the extrusion mechanism including at least one vibration plate, each vibration plate including an actuator configured to change the volume of the gas passage and to extrude the gas of the gas passage when the volume is reduced (Breen: Figures 1-2, vibration plate 34 with actuator 24),
the casing being installed in a wall of a target space into which the gas in the vortex ring shape is discharged (Breen: Figure 1, Item 22 is in wall), 
when V (m3), which is a volume of the gas extruded through the discharge port when the gas passage is reduced, represents an extrusion volume, D (m) represents a diameter of the discharge port, U (m/s) represents a discharge flow rate a discharge velocity, and L(m) represents a length of an equivalent cylinder having the extrusion volume V and the diameter D.
Breen does not explicitly teach that 0.045 <= D <= 0.060, 0.15 <= L <= 0.35 & 3 <= U <= 5.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the diameter between 0.045 & 0.060m, since it has been held that where the general conditions of a claim are disclosed in the prior art (diameter 3 inches), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that diameter is a result effective variable because it changes the amount of airflow being discharged, directly related to the distance the vortex travels.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the diameter between 0.045 & 0.060m, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the length between 0.15 & 0.35m, since it has been held that where the general conditions of a claim are disclosed in the prior art (slug length 4.71 inches as example Col. 5, lines 29-30), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that slug length is a result effective variable because it changes the amount of airflow being discharged, directly related to the distance the vortex travels.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the length between 0.15 & 0.35m, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the velocity between 3-5 m/s, since it has been held that where the general conditions of a claim are disclosed in the prior art (velocity discharge rate 30% of initial velocity to maximize distance traveled), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that velocity of discharge is a result effective variable because it changes the velocity of the final vortex, directly related to the distance the vortex travels.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the velocity between 3-5 m/s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of JP2017198433A to Inatomi.

A) As per Claim 4, Breen teaches all the limitations except that the extrusion mechanism is a plurality of vibration plates.
However, Inatomi teaches an extrusion mechanism is a plurality of vibration plates (Inatomi: Figure 9, Items 44, 96, 80 & 58, all vibrate to move airflow).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Breen by making the extrusion mechanism a plurality of plates, as taught by Inatomi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Breen with these aforementioned teachings of Inatomi since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the plurality of plates of Inatomi for the singular plate of Breen. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1 & 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that Breen does not teach a diameter smaller than 3 inches and therefore not between 0.045-0.060m. The Examiner respectfully disagrees. The 3 inch diameter named explicitly in Breen is merely an example of a possible size and it is certainly very close to the claimed amounts such that it teaches the general conditions of the claimed invention such that discovering the optimum or workable ranges involves only routine skill in the art. Therefore, all limitations are properly rejected and the rejection is maintained.
B) The Applicant asserts that Breen does not teach a vibration plate with an actuator. The Examiner respectfully disagrees. The end of the piston in Breen is the vibration plate with the motor actuator 24 moving it back and forth. Therefore, all limitations in the claim are met and the rejection is proper and has been maintained.
C) The Applicant asserts that Breen does not teach that the casing is in a wall of a space because that space is a furnace. The Examiner respectfully disagrees. The space in Breen is a furnace but that furnace has walls, one of which has the piston cited that creates vortices. Therefore, the rejection is proper and has been maintained.
D) The Applicant asserts that Inatomi does not teach a plurality of vibration plates. The Examiner respectfully disagrees. Though the structure is different than applicant’s plurality of plates, there are a plurality of plates that oscillate or vibrate to create the vortices claimed as cited above. Therefore, all limitations in the claims are met and the rejection is proper and has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762